                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

CAMPBELL ALLIANCE GROUP, INC.,                         )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
                                                       )        CIVIL CASE
v.                                                     )        CASE NO. 5:15-CV-667-D
                                                       )
LYNN FORREST and ANDREW KWON,                          )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court FINDS that Campbell has not
proven its breach of contract claims against defendants by a preponderance of the evidence.
Thus, the court enters judgment in favor of defendants and against Campbell. Defendants may
file a motion for costs in accordance with this court's local rules.



This Judgment Filed and Entered on January 28, 2020, and Copies To:
Daniel F. Lanciloti                                    (via CM/ECF electronic notification)
David S. Becker                                        (via CM/ECF electronic notification)
David L. Ter Molen                                     (via CM/ECF electronic notification)
Jennifer M. Huelskamp                                  (via CM/ECF electronic notification)
Joseph Fogel                                           (via CM/ECF electronic notification)
Kevin Michael Ceglowski                                (via CM/ECF electronic notification)
Phillip J. Strach                                      (via CM/ECF electronic notification)
Brodie D. Erwin                                        (via CM/ECF electronic notification)



DATE:                                                           PETER A. MOORE, JR., CLERK
January 28, 2020                                       (By) /s/ Nicole Sellers
                                                                Deputy Clerk
